Citation Nr: 0739931	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-22 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) dependency and indemnity 
compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from September 1963 to January 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) administrative 
decision of November 2004, which found that the appellant was 
not entitled to recognition as the veteran's surviving 
spouse.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims VA DIC benefits as the surviving spouse 
of the veteran, who died in February 2003.  DIC benefits may 
be paid to the surviving spouse of a veteran who died of a 
service-connected disability.  38 U.S.C.A. § 1310 (West 
2002).  In connection with a burial benefits claim from a 
funeral home, service connection for the cause of the 
veteran's death was granted in April 2003.  

In order to establish her status as claimant, it must be 
shown that the appellant had a valid marriage to the veteran.  
Aguilar v. Derwinski, 2 Vet.App. 21 (1991).  The term 
"surviving spouse" means a person of the opposite sex who 
was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2007).  A spouse of a veteran is a person whose marriage to 
the veteran is valid according to the law of the place where 
the parties resided at the time of the marriage or the law of 
the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2007).  

The appellant was divorced from the veteran in 1981, but 
contends that after their subsequent remarriages ended, they 
entered into a common law marriage for several years prior to 
the veteran's death.

The State of Ohio does not recognize common law marriage 
entered into in Ohio unless the relationship began prior to 
October 1991, has not been terminated by death, divorce, 
dissolution of marriage, annulment, or other judicial 
determination in Ohio, and is not otherwise deemed invalid. 
OHIO REV. CODE ANN. § 3105.12 (2004). The Ohio Supreme Court 
has set forth the necessary elements required for 
establishing a common law marriage:

The fundamental requirement to establish the existence 
of a common law marriage is a meeting of the minds 
between the parties who enter into a mutual contract to 
presently take each other as man and wife.  The 
agreement to marry in praesenti is the essential element 
of a common law marriage. Its absence precludes the 
establishment of such a relationship even though the 
parties live together and openly engage in cohabitation.  
Although cohabitation and reputation are necessary 
elements of a common law marriage, . . . standing alone 
they do not constitute a common law marriage.

Nestor v. Nestor, 472 N.E.2d 1091, 1094-95 (Ohio 1984).

In this case, the evidence in the claims file shows that in 
July 1991 the veteran identified himself as "single," and 
said he lived with his son.  During a period in 1992, it 
appears that he lived with the appellant, but in October 
1992, he moved to Texas, where he lived until 1995.  Thus, 
any claim based on a common law marriage would have to 
account for these factors.  

Absent a common law marriage, under certain circumstances, 
where the state requirements have not been met, there may be 
a "deemed valid" marriage.  An attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no other claimant has been found to be 
entitled to gratuitous VA death benefits.  38 U.S.C.A. 
§ 103(a); 38 C.F.R. § 3.52.  The term "legal impediment" was 
interpreted in an opinion of VA Office of the General 
Counsel, VAOPGCPREC 58-91 (O.G.C. Prec. 58-91), to include 
the requirement of a marriage ceremony by a jurisdiction 
which does not recognize common-law marriages.  If the 
provisions of 38 C.F.R. § 3.205(a) (2007) are satisfied as 
well as those of 38 C.F.R. § 3.52 (2007), the claimant's 
signed statement that she had no knowledge of an impediment 
to a marriage to the veteran will be accepted as proof of the 
fact, in the absence of information to the contrary.  38 
C.F.R. § 3.205(c) (2007).  Colon v. Brown, 9 Vet.App. 104 
(1996); Sandoval v. Brown, 7 Vet.App. 7 (1994).  

There is evidence indicating that at some time after his 
return from Texas, he and the appellant began living 
together, and at the time of his death, they had the same 
address.  However, it must be stressed that living together, 
alone, does not establish a deemed valid marriage; there must 
be a factual belief in their marriage.  

On her substantive appeal form, received in July 2005, the 
appellant referred to a letter from the veteran's sister, as 
well as some signatures she had collected, in connection with 
her assertion that she and the veteran had a common law or 
deemed valid marriage.  However, there are no such statements 
of record.  She should be asked to provide copies of these 
statements.  

In addition, she should be asked to submit any other evidence 
which may indicate that she believed that she was married to 
the veteran, in particular, evidence such as joint tax 
returns, joint bank accounts, or other written records 
indicating that during the veteran's lifetime, they 
considered themselves a married couple, rather than simply a 
couple living together.  

Finally, the records of the veteran's terminal 
hospitalization from January to February 2003 should be 
obtained, as these often contain information as to marital 
status, such as in reports of discussions with the family 
regarding plans for care of a seriously ill veteran, or in 
administrative records.  

Accordingly, the case is REMANDED for the following action:

1.  Tell the appellant that enclosures 
from the veteran's sister and signatures 
she had collected, which she referred to 
in her June 2005 substantive appeal, are 
not of record, and ask her to submit 
copies.  In addition, ask her to submit 
any other evidence indicating that during 
the years immediately prior to the 
veteran's death, she believed she was 
married to the veteran.  Tell her that of 
particular importance would be evidence 
such as joint tax returns, joint bank 
accounts, or other written records 
indicating that during the veteran's 
lifetime, the considered themselves a 
married couple, rather than simply a 
couple living together.

2.  Obtain the complete records of the 
veteran's hospitalization from January 14 
to February 19, 2003, in particular, any 
records indicating the veteran's marital 
status, or which family members were 
present or consulted in connection with 
decisions as to the veteran's care.

3.  Thereafter, the RO should review the 
claim for recognition as the veteran's 
surviving spouse.  If the claim is denied, 
the appellant should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

